Knowlton, J.
The evidence in this case clearly shows that the town of Bradford recognized the road in question as a legally constituted highway. The means provided by law to make and improve highways so as to render them safe for traveling, has been expended upon this road by the agents (the officers) of the town. Thus it proclaims to the world that this road was one of its public'highways, and it is therefore estopped from denying it to be such in an action for the recovery of damages sustained through the neglect of officers or agents of its. own appointment. If labor and taxes were expended upon a road not established in accordance with the law, it is the *262fault of the town, and it cannot be permitted to take advantage of its own wrong. It would be a harsh rule to require a person to search the records and survey the traveled roads, to ascertain if all the minutiae of law had been complied with, and the public money and labor had been expended upon the exact route laid out and surveyed, before he could travel in safety, though he may have paid taxes and worked for that very security that the law declares he shall have while traveling upon the public highways. In an action like the one under consideration, it is only requisite to prove that the road was one in fact, and so recognized by the town through its legally constituted agents, in order to make it liable in damages.
The authorities relied upon to sustain the judgment of the court below apply to cases where the town sues to enforce the right of way against a person claiming title to lands over which the highway passes. We hold that the requirements of law for keeping records, etc., are for the protection of the town in maintaining the right of way over lands upon which the road has been located, against the world. In an action of that nature, it might be necessary to prove a compliance with the law, in order to maintain the suit. The rule is clear that prima facie evidence is sufficient to maintain an action against a quasi corporation, for damages through the neglect of its officers.
We are clearly of opinion that the judgment of the county court of Rock county is erroneous, and should be reversed.